Citation Nr: 0111483	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
neurasthenia, gastric.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
March 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating determination 
of the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2000, the veteran indicated that he desired a 
hearing before a Member of the Board in Washington, DC.  In 
March 2001, the veteran withdrew his request for this 
hearing.  


FINDINGS OF FACT

The veteran's neurasthenia, gastric, is asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable evaluation for neurasthenia, 
gastric, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In appropriate cases, the duty to assist includes obtaining 
the veteran's service medical records and other records 
pertaining to service; records of relevant treatment at VA 
facilities, or provided at the expense of VA; and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If VA is unable to obtain records 
identified by the veteran, VA must notify him of the identity 
of the records that were not obtained, explain the efforts to 
obtain the records, and describe any further action to be 
taken to obtain the records.  

The veteran's application appears to be complete.  The RO has 
provided the veteran with the criteria for a higher 
evaluation for his psychiatric disability; and has provided 
him with reasons why the evidence did not show entitlement to 
a higher evaluation.  This information has served to inform 
the veteran of the evidence needed to substantiate his claim.  
He has not indicated the existence of any other evidence that 
is relevant to his claim for an increased evaluation.  
Moreover, the veteran has been afforded four separate VA 
examinations during the course of his appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case with regard to these issues.  

Disability evaluations are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  

The veteran is currently service connected for neurasthenia, 
gastric, which has been assigned a noncompensable disability 
evaluation under Diagnostic Code 9410.  

A noncompensable disability evaluation is warranted when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.

A 10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9410.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Factual Background

A review of the record demonstrates that a March 1944 Medical 
Board recommended the veteran be discharged from service as a 
result of neuraesthenia, gastrica.  

In a March 1944 rating determination, the RO granted service 
connection for neurasthenia, gastrica, and assigned a 10 
percent disability evaluation.  

At the time of an October 1944 VA examination, the veteran 
was found to be introverted, introspective, and definitely 
neurasthenic.  At the time of a May 1947 VA examination, the 
veteran was noted to have made a good social and fair 
industrial adjustment.  A diagnosis of psychoneurosis, 
neurasthenia, gastrica, chronic, moderate, was rendered.  

At the time of a May 1950 VA examination, the veteran was 
found to have mild symptoms that did not occur frequently.  
He was also noted to have made good social and economic 
adjustment.  A diagnosis of psychogenic, gastrointestinal 
reaction, chronic, mild, manifested by occasional episodes of 
"indigestion" was rendered.  In a June 1950 rating 
determination, the RO decreased the veteran's disability 
evaluation from 10 percent to noncompensable.  

In November 1995, the veteran requested that his claim be 
reopened.  Outpatient treatment records received in 
connection with the veteran's claim for an increase revealed 
no findings relating to his service-connected neurasthenia.  
In a May 1996 rating determination, the RO continued the 
noncompensable evaluation.  

In April 1999, the veteran again requested that his claim be 
reopened.  Outpatient treatment records received from the 
Houston VAMC demonstrate that the veteran was diagnosed as 
having diverticulosis on several occasions in 1997.  A July 
1997 barium enema revealed a possible polypoid mass in the 
sigmoid colon.  

In September 1999, the veteran was afforded  VA physical and 
psychiatric examinations.  

At the time of the physical examination, the veteran reported 
that his biggest problem was that he had constipation, 
abdominal pain, and trouble moving his bowels.  He also noted 
that he had frequent gas and indigestion.  He indicated that 
he took baking soda mixed with a half glass of water once a 
week.  The veteran further reported that he had to take milk 
of magnesia everyday or his bowels would stop up.  

The examiner noted that the veteran was regularly followed at 
Prime Care.  He observed that the veteran was seen on 
September 9, 1999, with diagnoses of benign prostatic 
hypertrophy, diverticulosis, angina pectoris, unspecified 
neurotic disorder, hypertension, and hay fever.  The veteran 
was also noted to have had dyspnea of unknown source, 
questionable sick sinus syndrome, and glaucoma. At that time, 
the examiner also took note of veteran's various 
hospitalizations for hypertension and other cardiovascular 
problems.  

Physical examination revealed that the abdomen was soft.  
Epigastric and lower left and right quadrant tenderness were 
noted to be present.  There were no masses and bowel sounds 
were reported as normal.  It was the examiner's assessment 
that the veteran had neurasthenia and a gastrointestinal 
disorder.  The examiner noted that the veteran had had 
diverticulosis as documented by X-ray in 1997.  He also 
indicated that the veteran had had a benign polyp removed.  
The examiner stated that the veteran had chronic constipation 
and irritable bowel syndrome.  He further indicated that the 
veteran had frequent dyspepsia consisting of epigastric 
tenderness, belching, gas, and cramping.  

At the time of the VA psychiatric examination, the veteran 
reported no history of drug or alcohol abuse.  He further 
indicated that he had had no legal difficulties.  He stated 
that he remained active during the day, working in the yard 
and interacting with his family.  The examiner elicited no 
psychiatric symptoms in the veteran.  

Mental status examination revealed that the veteran kept 
excellent eye contact.  He was clear in his thought processes 
and followed a logical sequence of associations.  His speech 
was normal in content and pressure.  He used language well 
and his answers were precise.  The veteran had an excellent 
sense of humor and there were no delusional or hallucinatory 
experiences.  His affect was euthymic with a normal range of 
affectivity.  He was oriented times three and there was no 
impairment of concentration.  The veteran remembered three 
items after ten minutes, could do serial sevens, and named 
the past four presidents.  He could also give four letters 
backwards.  The examiner indicated that there was no 
psychiatric diagnosis.  

In December 1999, the veteran requested service connection 
for irritable bowel syndrome.  In conjunction with his claim, 
the veteran was afforded additional VA psychiatric and 
physical examinations.  

At he time of his August 2000 physical examination, the 
veteran reported that he would get "jittery" and shake when 
he did not eat.  He noted that when he ate he became bloated.  
The veteran also reported having gas and cramping.  He 
further indicated that he took baking soda and water and milk 
of magnesia every other day.  

Physical examination revealed a soft abdomen.  Slight 
epigastric tenderness in the lower left and right quadrants 
was also found to be present.  It was the examiner's 
impression that the veteran had diverticulosis/irritable 
bowel syndrome.  

In September 2000, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran reported that he did not think that he had any 
psychiatric symptoms.  He indicated that he lived with his 
wife in Houston and that he visited three of his children who 
lived in Waco.  He denied having any legal difficulties.  The 
veteran reported that he was sleeping all right and that he 
got along with his family.  He stated that he pretty much 
felt okay with himself and that he had no complaints about 
his energy, concentration, or appetite.  There were no 
psychomotor abnormalities noted and the veteran denied 
suicidal ideation.  

Mental status examination revealed the veteran to be 
cooperative.  His speech was fluent at a normal rate and 
rhythm.  His mood was euthymic and his affect was full and 
appropriate to his expressed thoughts.  His thought process 
was coherent, without any symptoms of psychotic process.  The 
veteran was awake, alert, and oriented.  He could repeat 
three words immediately but only two after 5 minutes.  He had 
difficulty performing arithmetic but was able to spell a five 
letter word backwards correctly.  His fund of information was 
intact but he was unable to give an abstract interpretation 
of a proverb.  He could not copy intersecting pentagons and 
he wrote his name when asked to write a sentence.  His 
overall score on the Folstein Mini Mental Status examination 
was 26 out of 30.  The pertinent diagnosis was a cognitive 
disorder, not otherwise specified.  The veteran's Global 
Assessment of Function was 81.  See American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 
4.130 (2000).

In rendering an opinion as to the etiology of the veteran's 
irritable bowel syndrome, the examiner specifically described 
the veteran's service-connected nervous condition as being 
asymptomatic.  The examiner concluded that the irritable 
bowel syndrome and diverticulosis were not part of the 
service connected psychiatric condition and were not 
secondary to that psychiatric condition.

Analysis

The veteran has undergone several VA examinations during the 
course of his appeal.  These examinations have been unanimous 
in finding that he had not psychiatric or gastrointestinal 
symptoms attributable to the service connected neurasthenia 
with gastric symptomatology.

On the most recent examination the veteran was found to have 
a cognitive disorder.  However, this disorder was dissociated 
from the service-connected disability.  Even assuming for the 
sake of argument that the cognitive disorder could be 
associated with the neurasthenia, the veteran's GAF was 81.  
This score contemplates absent or minimal symptoms with good 
functioning in all areas.

For his part, the veteran has not reported a more severe 
level of disability than was reported on the VA examinations.  
During those examinations he was noted to report no 
psychiatric symptomatology.  His written contentions center 
around events during service, and his belief that since he 
was once found to be 10 percent disabled, he should be found 
10 percent disabled currently.  He has not disputed the 
findings on the VA examinations.

Since all of the evidence is to the effect that his service 
connected disability is asymptomatic, the evidence is against 
a finding that he meets the criteria for a compensable 
evaluation.

When a single disability has been diagnosed as both a 
physical condition and a mental disorder, the disability will 
be evaluated under the diagnostic code that represents the 
predominant, or more disabling, aspect of the condition.  38 
C.F.R. § 4.126(d) (2000).  In this case, the veteran's 
disability has been diagnosed as having both psychiatric and 
gastrointestinal manifestations.  However, all of the current 
evidence is to the effect that the service-connected disorder 
is not productive of current psychiatric or gastrointestinal 
disability.  Therefore a compensable evaluation under 
diagnostic codes applicable to gastrointestinal disability is 
not warranted.  See 38 C.F.R. §§ 4.110-4.114 (2000).

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (2000), 
have been considered.  

Under the provisions of 38 C.F.R. § 3.321 (1999), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  VA need not consider entitlement to an 
extraschedular evaluation where such entitlement is not 
raised by the veteran or the record.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  In this case the RO considered the 
question of referral of the veteran's claims for assignment 
of an extraschedular evaluation in the statement of the case 
issued in October 2000.  

The record in this case does not raise the question of 
entitlement to an extraschedular evaluation since the veteran 
has not required any periods of hospitalization for his 
disabilities, and he has not reported, nor does the record 
suggest, that the disability causes any impairment with 
employment.  On the September 2000 examination, the veteran 
was reported to be 78 years old and retired.


ORDER

A compensable evaluation for neurasthenia, gastric, is 
denied. 




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

